Exhibit 10.4

 

AMENDMENT NO. 3 TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO TERM LOAN AGREEMENT, dated as of November 2, 2020 (this
“Agreement”), is made among Dynavax Technologies Corporation, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders party hereto and CRG Servicing LLC, as administrative agent and
collateral agent (in such capacities, “Agent”), with respect to the Loan
Agreement referred to below.

RECITALS

WHEREAS, the Borrower, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto and the Agent are parties
to that certain Term Loan Agreement, dated as of February 20, 2018, as amended
by that certain Waiver and Amendment, dated as of November 20, 2018, that
certain Amendment No. 2 to Term Loan Agreement and Fee Letter, dated as of
August 7, 2019 and effective as of August 7, 2019, that certain Consent, dated
as of April 21, 2020 and that certain Consent, dated as of July 31, 2020 (as
further amended, amended and restated, modified or otherwise supplemented from
time to time, the “Loan Agreement”); and

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1.Definitions; Interpretation.

(a)Terms Defined in Loan Agreement. All capitalized terms used in this Agreement
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement.

(b)Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Agreement and are incorporated herein
by this reference.

SECTION 2.Amendment. Subject to Section 3, Section 10.02 of the Loan Agreement
is hereby amended and restated to read, in its entirety, as follows:

10.02Minimum Revenue. Obligors shall have annual consolidated Revenue from sales
of products (excluding upfront payments, milestones and other similar one-time
payments received by any Obligor or any of its Subsidiaries) (for each
respective calendar year, the “Minimum Required Revenue”):

 

(a)during the twelve month period beginning on July 1, 2019, of at least
$30,000,000;

 

(b)[intentionally deleted];

 

 

--------------------------------------------------------------------------------

 

(c)during the twelve month period beginning on July 1, 2021, of at least
$75,000,000;

 

(d)during the twelve month period beginning on July 1, 2022, of at least
$100,000,000.

 

(e)[intentionally deleted].

 

SECTION 3.Conditions to Effectiveness. The effectiveness of Section 2 shall be
subject to the satisfaction of each of the following conditions precedent:

(a)Agent shall have received, in form and substance reasonably satisfactory to
it and Lenders, counterparts of this Agreement duly executed by Borrower, Agent
and the Majority Lenders.

(b)The Borrower shall have paid or reimbursed Agent and Lenders for their
reasonable out of pocket costs and expenses incurred in connection with this
Agreement, including their reasonable and documented out of pocket legal fees
and costs, pursuant to Section 13.03(a)(i)(z) of the Loan Agreement.

(c)The representations and warranties in Section 4 shall be true in all material
respects on the date hereof and on the date on which each of the foregoing
conditions is satisfied.

SECTION 4.Representations and Warranties. Each Obligor hereby represents and
warrants to Agent and each Lender as follows:

(a)Such Obligor has full power, authority and legal right to make and perform
this Agreement and the Loan Agreement, as modified by this Agreement (the
“Amended Loan Agreement”). Each of this Agreement and the Amended Loan Agreement
is within such Obligor’s corporate or equivalent powers and has been duly
authorized by all necessary corporate or equivalent action and, if required, by
all necessary shareholder action. This Agreement has been duly executed and
delivered by such Obligor and each of this Agreement and the Amended Loan
Agreement constitutes legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). Each of this Agreement and the Amended Loan Agreement (x)
does not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third party, except for such
as have been obtained or made and are in full force and effect, (y) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of such Obligor and its Subsidiaries or any order of
any Governmental Authority, other than any such violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (z) will not violate or result in an event of default under any
material indenture, agreement or other

 

2

--------------------------------------------------------------------------------

 

instrument binding upon any Obligor or any of its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(b)No Default has occurred and is continuing or will result after giving effect
to this Agreement.

(c)There has been no Material Adverse Effect since the date of the Loan
Agreement.

(d)The representations and warranties made by or with respect to such Obligor in
Section 7 of the Loan Agreement are true in all material respects (and, in all
respects, for such representations and warranties that are by their terms
already qualified as to materiality, material adverse effect or similar
language), taking into account any changes made to schedules updated in
accordance with Section 7.20 of the Loan Agreement, except that such
representations and warranties that refer to a specific earlier date were true
in all material respects on such earlier date (and, in all respects, for such
representations and warranties that are by their terms already qualified as to
materiality, material adverse effect or similar language).

SECTION 5.Reaffirmation. Each Obligor hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Agreement, except as expressly provided herein. By executing this
Agreement, each Obligor acknowledges that it has read, consulted with its
attorneys regarding, and understands, this Agreement.

SECTION 6.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b)Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the nonexclusive
jurisdiction of each such court for the purpose of any such suit, action,
proceeding or judgment. This Section 6 is for the benefit of Lenders and the
Agent only and, as a result, neither the Agent nor any Lender shall be prevented
from taking proceedings in any other courts with jurisdiction. To the extent
allowed by applicable Laws, Agent and Lenders may take concurrent proceedings in
any number of jurisdictions.

(c)Waiver of Jury Trial. EACH OBLIGOR, THE AGENT AND EACH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO

 

3

--------------------------------------------------------------------------------

 

THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

SECTION 7.No Actions, Claims, Etc. Each Obligor acknowledges and confirms that
it has no knowledge of any actions, causes of action, claims, demands, damages
or liabilities of whatever kind or nature, in law or in equity, against any
Secured Party, in any case, arising from any action or failure of any Secured
Party to act under any Loan Document on or prior to the date hereof, or of any
offset right, counterclaim or defense of any kind against any of its respective
obligations, indebtedness or liabilities to Secured Party under any Loan
Document. Each Obligor unconditionally releases, waives and forever discharges
(a) any and all liabilities, obligations, duties, promises or indebtedness of
any kind of Agent or any Lender to such Obligor, except the obligations required
to be performed by Agent or any Lender under the Loan Documents on or after the
date hereof, and (b) all claims, offsets, causes of action, suits or defenses of
any kind whatsoever (if any), whether arising at law or in equity, whether known
or unknown, which such Obligor might otherwise have against any Secured Party in
connection with the Loan Documents or the transactions contemplated thereby, in
the case of each of clauses (a) and (b), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind. Each Obligor acknowledges that it may discover facts or law different
from, or in addition to, the facts or law that it knows or believes to be true
with respect to the claims released in this Section 7 and agrees, nonetheless,
that this release shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them. Each Obligor
expressly acknowledges and agrees that all rights under Section 1542 of the
California Civil Code are expressly waived. That section provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

SECTION 8.Miscellaneous.

(a)No Waiver. Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties. Except as expressly stated herein, Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents (including, without
limitation, all such rights, privileges and remedies with respect to any
Default, Event of Default or Material Adverse Effect, whether or not
communicated to Lenders or Agent). Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect.  All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as modified hereby.

(b)Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and

 

4

--------------------------------------------------------------------------------

 

enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

(c)Headings. Headings and captions used in this Agreement (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)Integration. This Agreement constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.  Receipt by facsimile or other electronic transmission of any
executed signature page to this Agreement shall constitute delivery of such
signature page.

(f)Controlling Provisions. In the event of any inconsistencies between the
provisions of this Agreement and the provisions of any other Loan Document, the
provisions of this Agreement shall govern and prevail.

(g)Loan Document. This Agreement is a Loan Document.

[Remainder of page intentionally left blank]

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:

 

 

 

DYNAVAX TECHNOLOGIES CORPORATION

 

 

 

By:

 

/s/ Michael Ostrach

Name:

 

Michael S. Ostrach

Title:

 

Senior Vice President

 

 

 

 

[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 

 

AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By:

 

/s/ Nathan Hukill

Name:

 

Nathan Hukill

Title:

 

Authorized Signatory

 

LENDERS:

 

 

 

 

 

CRG ISSUER 2017-1

 

 

 

 

 

By:

 

CRG SERVICING LLC,

 

acting by power of attorney

 

By:

 

/s/ Nathan Hukill

Name:

 

Nathan Hukill

Title:

 

Authorized Signatory

 

CRG PARTNERS III (CAYMAN) UNLEV AIV 1 L.P.

 

 

 

 

 

 

 

By:

 

CRG PARTNERS III (CAYMAN) GP L.P.,

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

CRG PARTNERS III GP LLC,

 

 

 

its General Partner

 

By:

 

/s/ Nathan Hukill

Name:

 

Nathan Hukill

Title:

 

Authorized Signatory

 

Witness:

 

/s/ Nicole Nesson

Name:

 

Nicole Nesson

 

[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------

 

 

 

CRG PARTNERS III-PARALLEL FUND “A” L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

CRG PARTNERS III-PARALLEL FUND “A” GP L.P.,

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

CRG PARTNERS III GP LLC,

 

 

 

its General Partner

 

By:

 

/s/ Nathan Hukill

Name:

 

Nathan Hukill

Title:

 

Authorized Signatory

 

 

[Signature Page to Amendment No. 3]